MATTHIAS, J.:
1. Statutes prescribing the method of the preparation and prosecutions of proceedings in ex'ror are remedial in character and should be liberally construed with a view to securing and safeguarding the right of a party to have an adverse judgment reviewed.
2. It is the duty of the trial judge to allow and sign a bill of exceptions when duly presented, if the same be correct; it is likewise his duty to correct errors therein, and upon refusal so to do a writ of mandamus may issue.
3. If the trial judge from memory or from mem^ oranda in his-possesion cannot make such correction, it is his duty to refresh his memory froxn available information including that which may be obtained from the stenographer who has shorthand notes of the testimony and other proceedings of the trial, even though such stenographer was not an official reporter appointed by the court, but was employed therein by the party prevailing in the suit. Section 13410, General Code, has no application to such proceeding.
Judgment affirmed.
Marshall, C. J., Hough, Wanamaker, Robinson, Jones and Clark, JJ., concur.